Citation Nr: 1436195	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-26 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in a non-VA medical facility from January 10-[redacted], 2011.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel  


INTRODUCTION

The Veteran had active military service from March 1970 to January 1974.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 determination from the Department of Veterans Affairs (VA) Medical Center (VAMC) in West Palm Beach, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On January 10, 2011, the Veteran was transported by ambulance to the Lawnwood Regional Medical Center (LRMC) due to rectal bleeding, abdominal pain, disorientation and shortness of breath.  He was admitted with advanced cirrhosis, acute respiratory failure, gastrointestinal bleeding, renal failure, acute exacerbations of chronic obstructive pulmonary disease (AECOPD), hypertension, and sepsis.  On January [redacted], the Veteran was diagnosed with end stage renal failure.  On January [redacted], he was transferred to hospice care and he passed away on January [redacted], 2011.  

VA denied reimbursement for the care provided from January 10, 2011 to January [redacted], 2011, on the basis that the care was not emergent in nature and the Appellant has appealed the decision seeking reimbursement of these expenses.

Upon a review of the record, it appears as though LRMC was the original claimant for reimbursement for medical services provided to the Veteran.  On May 4, 2011, the VA sent a letter directly to LRMC denying the claim for reimbursement.  It was determined in the denial that "care was not provided in an emergency room or urgent care setting of a non-Department facility."  On May 17, the Appellant, filed a notice of disagreement of the medical reimbursement denial.  

After reviewing the available record, the Board finds that additional development is necessary prior to making a determination of the claim on appeal.  

Proper claimants for reimbursement or payment by VA for emergency treatment a Veteran received at a non-VA medical facility are specifically delineated in the applicable statutes and regulations.  They are as follows: (A) the Veteran who received the services (or his or her guardian); (b) the hospital, clinic, or community resource that provided the services; or (C) a person or organization other than the Veteran who paid for the services.  See 38 U.S.C.A. §§ 1725(a)(1), (2)(A)-(B), 1728(b); 38 C.F.R. §§ 17.123, 17.1004(a) (2013). 

The record shows that the claim for reimbursement was filed after the Veteran's death.  It is not clear at this point whether the Veteran's wife has legal standing to pursue a claim for payment or reimbursement by VA for emergency medical services.  See VAOPGCCONCL 1-2007 (Oct. 29, 2007) (advising that unless the appellant belongs to one of the categories of statutorily authorized claimants, the appeal must be dismissed). 

The Board is unable to discern from the record whether the Appellant is the proper claimant for reimbursement under VA statute and regulations.  Again, the applicable legal criteria authorize payment only to specifically delineated claimants, including a person who paid for the Veteran's treatment.  It does not appear that the VAMC has made a prior determination as to whether the appellant is a proper claimant, i.e. whether she paid the medical expenses incurred by the Veteran at LRMC from January 10, 2011, to January [redacted], 2011.  Prior to any determination on the merits of the claim, the threshold question of the appellant's standing in this matter must be developed and determined.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC must undertake the necessary notification and development efforts to in order to determine whether the Appellant is the proper claimant in this case, i.e. whether she paid the medical expenses incurred by the Veteran at LRMC from January 10, 2011 to January [redacted], 2011.

2.  After the development requested above is completed, the VAMC should reconsider the claim.  If it is determined that the Appellant is a proper claimant under 38 C.F.R. § 17.123, i.e. she paid for the services rendered to the Veteran, the VAMC should proceed to the merits of the appeal, considering the amendments to the applicable regulations.  If any determination is adverse, a supplemental statement of the case must be provided to the appellant and she must be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

